Name: Commission Regulation (EEC) No 3631/83 of 22 December 1983 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 360/ 16 Official Journal of the European Communities 23 . 12 . 83 COMMISSION REGULATION (EEC) No 3631 /83 of 22 December 1983 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat quotations and other information known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto , THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 11 95/82 (2), and in particular the first paragraph of Article 1 1 thereof, Whereas the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat were fixed by Regulation (EEC) No 1252/83 (3), as last amended by Regulation (EEC) No 3338/83 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1252/83 to the HAS ADOPTED THIS REGULATION : Article 1 The import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 2 January 1984 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 December 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 183 , 16 . 7. 1980 , p. 1 . (2) OJ No L 140 , 20 . 5 . 1982, p. 22 . ( 3) OJ No L 133 , 21 . 5 . 1983 , p. 23 . (4) OJ No L 330 , 26 . 11 . 1983 , p . 29 . 23 . 12 . 83 Official Journal of the European Communities No L 360/ 17 ANNEX to the Commission Regulation of 22 December 1983 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat (ECU/100 kg) CCT heading No Week No 40 from 2 to 8 January 1984 Week No 41 from 9 to 15 January 1984 Week No 42 from 16 to 22 January 1984 Week No 43 from 23 to 29 January 1984 Week No 44 from 30 January to 5 February 1984 01.04 B 76,258 (') 78,109 ( f ) 79,613 (') 81,334 (') 83,810 (') 02.01 A IV a) 1 162,250 (2) 166,190 ( 2) 169,390 (2) 1 73,050 ( 2) 178,320 (2) 2 113,575 (2) 1 16,333 O 1 18,573 ( 2) 121,135 (2) 124,824 (2) 3 178,475 (2) 182,809 (2) 186,329 (2) 190,355 (2) 196,152 (2) 4 210,925 ( 2) 216,047 (2) 220,207 (2) 224,965 (2) 231,816 (2) 5 aa) 21 0,925 (2) 216,047 (?) 220,207 (2) 224,965 (2) 23 1 ,8 1 6 bb) 295,295 ( 2) 302,466 (2) 308,290 (2) 314,951 (2) 324,542 (2) 02.06 C II a) 1 210,925 216,047 220,207 224,965 231,816 2 295,295 302,466 308,290 314,951 324,542 (') The levy applicable is limited in the conditions laid down in Council Regulations (EEC) No 3019/81 and (EEC) No 2977/83 and Commission Regulation (EEC) No 19/82. (2) The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 3019/81 , (EEC) No 1985/82 and (EEC) No 2977/83 and Commission Regulation (EEC) No 19/82 .